DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 and 13-16 are currently pending.
Election/Restrictions
Claims 1-5, 11, and 13-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A medical apparatus, comprising:
a shaft for insertion into an organ of a patient;
an expandable frame coupled to a distal end of the shaft, the expandable frame extending along a longitudinal axis, wherein the expandable frame comprises a plurality of expandable spines disposed about the longitudinal axis;
a plurality of diagnostic electrodes, which are disposed on external surfaces of the expandable spines, and which are configured to sense diagnostic signals when in contact with tissue; and
a respective plurality of reference electrodes disposed on internal surfaces of the expandable spines directly opposite the plurality of diagnostic electrodes, the respective plurality of reference electrodes being electrically connected to each other, wherein the respective plurality of reference electrodes are electrically insulated from the tissue and are [[is]] configured to sense interfering signals; and
a processor, which is configured to:
receive the diagnostic signals sensed each of by the plurality of diagnostic electrodes;
receive the interfering signals sensed by the respective plurality of reference electrodes; and
calculate corrected diagnostic signals by subtracting the interfering signals from the diagnostic signals.
6. (Currently Amended) A method, comprising:
inserting into an organ of a patient a medical probe, comprising an expandable frame coupled to a distal end of the shaft, the expandable frame extending along a longitudinal axis, wherein the expandable frame comprises a plurality of expandable spines disposed about the longitudinal axis;
sensing diagnostic signals with a plurality of diagnostic electrodes, which are [[is]] disposed on the [[an]] external surfaces of the expandable spines, wherein the plurality diagnostic electrodes are [[is]] configured to sense diagnostic signals when in contact with tissue;
sensing interfering signals with a respective plurality of reference electrodes, which are [[is]] disposed on a surface of the expandable frame directly opposite the diagnostic electrodes, wherein the respective plurality of reference electrodes are [[is]] electrically connected to each other and electrically insulated from the tissue;
each of the plurality of
diagnostic electrodes;
receiving the interfering signals sensed by the respective plurality of reference electrodes; and
calculating corrected diagnostic signals by subtracting the interfering signals from the diagnostic signals.
7. (Currently Amended) The method according to claim 6, wherein sensing interfering signals comprises sensing interfering signals with the respective plurality of reference electrodes on a given spine that are configured as a single reference electrode, which is in contact with blood flow but not in contact with tissue, so as to detect far field signals conducted by blood.
8. (Currently Amended) The method according to claim 6, wherein at least an expandable spine from among the expandable spines is made of flexible printed circuit board (PCB), and wherein the plurality of diagnostic electrodes and the respective plurality of reference electrodes on the expandable spine are disposed on opposing facets of the PCB.
11. (Currently Amended) A medical apparatus, comprising:
a shaft for insertion into an organ of a patient;
an expandable frame coupled to a distal end of the shaft, the expandable frame extending along a longitudinal axis, wherein the expandable frame comprises a plurality of expandable spines disposed about the longitudinal axis;
a plurality of diagnostic electrodes, which are disposed on external surfaces of the expandable spines, and which are configured to sense diagnostic signals when in contact with tissue; and
a single electrode disposed on substantially the entire internal surface of each of the expandable spines opposite the plurality of diagnostic electrodes,
single electrode is [[are]] electrically insulated from the tissue and is configured to sense interfering signals; and
a processor, which is configured to:
receive the diagnostic signals sensed by each of the plurality of diagnostic electrodes;
receive the interfering signals sensed by the single 
calculate corrected diagnostic signals by subtracting the interfering signals from the diagnostic signals.
12. Canceled
13. (Currently Amended) The medical apparatus according to claim 11, wherein the single electrode on a given spine is [[are]] configured 
14. (Currently Amended) The medical apparatus according to claim 11, wherein at least an expandable spine from among the expandable spines is made of flexible printed circuit board (PCB), and wherein the plurality of diagnostic electrodes and the single electrode on the expandable spine are disposed on opposing facets of the PCB.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Marecki et al. US Publication 2015/0351652,  teaches a basket catheter that includes pairs of diagnostic and reference electrodes on opposing sides of each spline, where the signals from the reference electrodes are input into a processor to correct the diagnostic signal by subtracting the interfering signals from the diagnostic electrodes. Marecki however requires the electrodes operate in a bipolar pair. A single large reference electrode or a series of regularly sized electrodes electrically connected working together as a single electrode would no longer permit the device to operate as intended (providing bipolar pairs co-located in the detailed space).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794